Citation Nr: 1025364	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a disability manifested 
by right shoulder pain and stiffness.

3.  Entitlement to service connection for a disability manifested 
by right buttock pain and stiffness.

4.  Entitlement to service connection for a disability manifested 
by right leg pain.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a right ankle 
disability, to include Achilles tendon weakness.

7.  Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability, to 
include a low back strain.

8.  Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of epididymitis.

9.  Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of injury to the left 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 
1982 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the benefits sought on appeal.  In part, 
the RO denied the application to reopen the claim for service 
connection for a low back disability.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in July 2007.  A copy of the transcript of this hearing has 
been associated with the claims file.

The issue of entitlement to service connection for a low back 
disability, on the merits, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the July 2007 Board hearing, prior to the promulgation of 
a decision in the appeal, the Veteran withdrew his appeal as to 
the issues of entitlement to service connection for a cervical 
spine disorder, a disability manifested by right shoulder pain 
and stiffness, a disability manifested by right buttock pain and 
stiffness, a disability manifested by right leg pain, 
hypertension, a right ankle disability, to include Achilles 
tendon weakness, and whether new and material evidence has been 
received to reopen claims of service connection for residuals of 
epididymitis and residuals of injury to the left leg.

2.  The RO denied entitlement to service connection for a low 
back disability in a February 1985 rating decision and the 
Veteran did not appeal.

3.  Evidence obtained since the February 1985 rating decision 
denying service connection for a low back disability is new and 
relates to an unestablished fact necessary to substantiate the 
claim.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal of the 
issues of entitlement to service connection for a cervical spine 
disorder, a disability manifested by right shoulder pain and 
stiffness, a disability manifested by right buttock pain and 
stiffness, a disability manifested by right leg pain, 
hypertension, a right ankle disability, to include Achilles 
tendon weakness, and whether new and material evidence has been 
received to reopen claims of service connection for residuals of 
epididymitis and residuals of injury to the left leg have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The February 1985 rating decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984); currently, 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

3.  New and material evidence has been obtained since the 
February 1985 rating decision regarding a low back disability and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
C.F.R. § 7105.  A substantive appeal may be withdrawn in record 
at a hearing, at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a 
veteran or his authorized representative.  38 C.F.R. § 20.204(a).

In the November 2005 rating decision, the RO denied the issues of 
entitlement to service connection for a cervical spine disorder, 
a disability manifested by right shoulder pain and stiffness, a 
disability manifested by right buttock pain and stiffness, a 
disability manifested by right leg pain, hypertension, a right 
ankle disability, to include Achilles tendon weakness, and 
whether new and material evidence has been received to reopen 
claims of service connection for residuals of epididymitis and 
residuals of injury to the left leg.  At the July 2007 Board 
hearing, the Veteran withdrew the appeal as to these eight 
issues.  See 38 C.F.R. § 20.204(b)(1).  As a result, no 
allegation of error of fact or law remains before the Board for 
consideration with regard to these issues.  38 C.F.R. §§ 20.202, 
20.204(c).  Accordingly, the Board does not have jurisdiction to 
review the appeal as to these issues.

New and Material Evidence:  Low Back Disability

The only remaining issue on appeal is whether new and material 
evidence has been received to reopen the claim for service 
connection for a low back disability.  After review of the 
evidence, the Board finds that there is new and material evidence 
to reopen the claim.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify the veteran of information and evidence necessary 
to substantiate the claim and redefined its duty to assist him in 
obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2009).  Given the favorable disposition of the action here, 
which is not prejudicial to the Veteran, the Board need not 
assess VA's compliance with the VCAA in the context of the issue 
of whether new and material evidence has been submitted to reopen 
the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In a February 1985 decision, approximately five months after the 
Veteran's separation from service, the RO denied entitlement to 
service connection for a low back disability.  This decision was 
not appealed and is final.  38 U.S.C.A. § 4005(c) (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1984); currently, 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).  In April 2004, the Veteran filed to reopen the claim.  
The Board notes that the RO denied the application to reopen the 
claim.  The Board is required to address the issue of reopening 
despite the RO's denial of service connection on the merits.  See 
Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
For claims filed after August 2001, such as this claim, "new and 
material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  With 
these considerations, the Board must now review all of the 
evidence which has been received from the Veteran or otherwise 
associated with the claims folder since the last final decision 
in July 2000.  At this stage, the credibility of evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the February 1985 rating decision, the RO found that there 
were no current findings to substantiate chronic residuals of an 
in-service low back strain.  Subsequent to this rating decision, 
the RO has associated VA treatment records in which clinicians 
noted that the Veteran had back pain since service.  The RO also 
obtained a September 2005 VA examination in which the examiner 
provided an opinion regarding etiology.  The Veteran also 
provided testimony before the undersigned during which he 
provided details regarding his contentions.

The Board first notes that a VA examination is not provided prior 
to new and material evidence having been obtained.  See 38 C.F.R. 
§ 3.159.  Thus, in this case, development has been completed 
indicative that the claim was treated as reopened.  Further, 
there is now treatment records documenting assertions of 
continuity of symptomatology, medical opinion of record, and the 
Veteran's testimony.  This evidence relates to the unestablished 
facts of a current back disability and whether the disability is 
attributable to service.  Thus, the Board finds new and material 
evidence has been received.  This evidence is not cumulative or 
redundant of previously submitted evidence.  The claim for 
service connection for a low back disability is reopened.


ORDER

The claims of entitlement to service connection for a cervical 
spine disorder, a disability manifested by right shoulder pain 
and stiffness, a disability manifested by right buttock pain and 
stiffness, a disability manifested by right leg pain, 
hypertension, a right ankle disability, to include Achilles 
tendon weakness, and whether new and material evidence has been 
received to reopen claims of service connection for residuals of 
epididymitis and residuals of injury to the left leg are 
dismissed.

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened.


REMAND

Above, the Board reopened the claim for service connection for a 
low back disability.  Service treatment records show that the 
Veteran was treated for a "muscle strain to paravertebral" in 
August 1984.  The Veteran was separated from service in September 
1984, but did not have a separation examination.  

In October 1984, pursuant to a claim for service connection, the 
Veteran wrote that he had pains in his lower back whenever 
lifting, and that he was unable to lift.  An October 1984 X-ray 
revealed mild scoliosis in the lower lumbar region convexed to 
left, but no bony radiopathology.  In a November 1984 statement, 
an examiner wrote that injury occurred when the Veteran was 
changing a tire.  The examiner wrote that the Veteran had a low 
back sprain without any neurological deficits.

Pursuant to the claim to reopen, the Veteran underwent a 
September 2005 VA examination.  In pertinent part, the examiner 
wrote that in the 1984 VA examination "nothing was found."  The 
examiner opined that the current back disability was not due to 
service, and that the currently present minimal degenerative disc 
disease was likely due to normal aging and that there were no 
other objective findings of any other lumbar spine disability.

The Board highlights that the examiner's description that the 
1984 VA examination "found nothing" is inaccurate, as a sprain 
and scoliosis were found.  Thus, the Board finds that the 
September 2005 VA examination was inadequate.  See generally 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008);Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  Upon remand, the 
Veteran should be scheduled for a new VA examination to address 
the question of whether a currently diagnosed low back disability 
is attributable to service.  The examiner should address the 
findings of the October/November 1984 VA examination and the 
September 2005 VA examination.

The RO/AMC should also issue the Veteran an additional notice 
letter pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) on the reopened claim.  This letter should inform the 
Veteran regarding establishing a disability rating and an 
effective date as outlined by the United States Court of Appeals 
for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an additional VCAA 
notification letter regarding the reopened 
claim for service connection for a low back 
disability.  This letter should provide the 
Veteran with VCAA notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
benefit sought as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Schedule the Veteran for a VA 
examination for the low back disability.  
The claims file should be sent to the 
examiner.  Following the review of the 
relevant evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that a currently present low back 
disability began during or is otherwise 
attributable to service.  A complete 
rationale must be provided for any opinion 
offered.

3.  Thereafter, the Veteran's claim must be 
readjudicated on the basis of all of the 
relevant evidence of record and all 
governing legal authority.  If the benefit 
sought on appeal is not granted, the Veteran 
and his representative must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


